DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, Claims 8-10, in the reply filed on 05/12/2021 is acknowledged.
Specification
The disclosure is objected to because of the following informalities: 
Regarding pg. 7, line 23, “sheath cap” is defined as 108, however throughout the rest of the specification for said embodiment, the sheath cap is defined as “106”, while the “housing” is defined as “108”. A single definition for each component should be selected for consistency.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scherer (US 2005/0277885).
Regarding Claim 8, Scherer teaches a method of using a device for administering medicament (Fig. 1) using a conventional syringe (Fig. 1, (50)) having a needle (Fig. 1, (37)), the method comprising: 

    PNG
    media_image1.png
    261
    665
    media_image1.png
    Greyscale

utilizing a primary stroke (illustrated in Fig. 3, [0022] wherein the unlocking prepares the device for injection, hence the primary stroke, while triggering the injection for delivery to the patient is the second stroke) to slide a sheath (Figs 1 and 3, (21)) into a housing body (Fig. 1, annotated above, (1*)) containing the syringe (50) and thereby expose the needle (seen in Fig. 3), wherein the primary stroke must overcome the force of a sheath spring (Fig. 1, annotated below, (10, 11, and 13*)) biasing the sheath (21) away from the housing body (Fig. 1, annotated, (1*)); and 

    PNG
    media_image2.png
    627
    602
    media_image2.png
    Greyscale

utilizing a secondary stroke to administer medicament ([0024] wherein medication is located in the syringe) contained within the syringe (50) after the primary stroke is complete ([0024] wherein the primary stroke is completed and the plunger (52) is positioned forward to expel the contained liquid in the syringe (50)).

Regarding Claim 9, Scherer teaches the method of claim 8, wherein after the secondary stroke is complete, a locking mechanism ([0022] a locking mechanism having locked and unlocked states) of the device (seen in Fig. 1) precludes the use of another primary stroke ([0026] wherein when the device is initially, and back into, the locked state, the device cannot be used to deliver an injection, therefore the use of another primary stroke is precluded).

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10, Scherer teaches the method of claim 9.
Scherer doesn’t explicitly teach wherein the sheath has sheath fingers, and wherein the locking mechanism comprises a sleeve, sleeve tracks, sheath pins, and sheath snaps, wherein the sleeve is slideably disposed within the housing body at an end opposite the sheath, wherein the sheath pins and sheath snaps protrude from the interior of the sheath, wherein the sleeve tracks are cut within the sleeve and configured to engage the sheath pins, and wherein the sheath fingers are configured to engage the sheath snaps.
In related prior art, Takemoto (US 2018/0015233) teaches a method of using a device for administrating medicament (Takemoto Fig. 10, (10A)) using a conventional syringe (Takemoto Fig. 10, (12)) with a needle (Takemoto Fig. 8A, (16)), having a sheath (Takemoto Fig. 16, (44B)), and a locking mechanism (Takemoto Fig. 15, (48B)). Takemoto further teaches the locking mechanism has a sleeve (Takemoto Fig. 16, (168)), sleeve tracks (Takemoto Fig. 16, (80, 82A)), and sheath pins (Takemoto Fig. 16, (60A, 60B)). Lastly, Takemoto teaches wherein the sleeve tracks (Takemoto Fig. 16, (80, 82A)) are cut within the sleeve (Takemoto Fig. 16, (168)) and configured to engage the sheath pins (Takemoto [0081] wherein the sleeve tracks are cut within the sleeve and configured to engage the one or more sheath pins).
However, Takemoto also doesn’t explicitly teach having sheath fingers and sheath snaps, nor teaches wherein both sheath pins and sheath snaps protrude from the interior of the sheath, therefore the combination of these specific features with ALL of the claimed limitations are thus rendered non-obvious by the closest prior art to record, and the claim is therefore allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.H./Examiner, Art Unit 3783     

/BRANDY S LEE/Primary Examiner, Art Unit 3783